DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 8/2/2022.  As directed by the amendment, claims 1, 4 and 5 have been amended, and claims 2 and 3 have been cancelled. As such, claims 1, 4 and 5 are pending in the instant application.
Applicant has amended the claims to address a minor informality; the objection to the claims is withdrawn.
Applicant has amended the specification to address a minor informality; the objection to the specification is withdrawn.
Regarding the double patenting rejection, the Examiner apologizes for accidentally transposing the application number with the patent number, but it should have been clear to Applicant, familiar with their own portfolio, that the document that “include[s] all of the instant limitations verbatim” was/is parent application 11/845,296, which corresponds to US patent No. 8,342,182. The double patenting rejection is updated below.
Applicant has made it clear in the claims that the “accumulation” refers to air. Since this is deemed a reasonable understanding of “air flow or accumulation” meaning “air flow or [air] accumulation,” that is, that the descriptor “air” was intended to be applied to both flow and accumulation, the rejection of the claims under 35 USC 112(b)/second paragraph is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely, the newly-added limitation regarding determining whether collateral ventilation exists comprising measuring air flow or accumulation of air from the isolated lung compartment (emphasis added) is taught by newly-applied Aljuri OR Cooper.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 60/828,496 and 60/823,734, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Earlier-filed 60/823,734 does not disclose a method including the step of detaching the flow restrictive component from the catheter to leave said component in place in the airway if no significant collateral ventilation (CV) present (claim 1), and later-filed 60/828,496 does not provide support for determining whether collateral ventilation exists comprising measuring air flow or accumulation of air from the isolated lung compartment through the catheter and flow restrictive element (it says CV is diagnosed, but not how/using what measurement(s)) (amended claim 1). As such, claims 1, 4 and 5 receive the priority date of the oldest non-provisional parent application, that is, 8/27/2007.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 8,342,182 B2 in view of Aljuri et al. (US 2006/0264772 A1; hereinafter “Aljuri”) OR, in the alternative, since Aljuri was published less than a year before the effective filing date of the claimed invention and has an inventor in common with the instant application and thus could potentially be excluded as prior art, Cooper et al. (US 2002/0042565 A1; hereinafter “Cooper”). The patented claims include all of the instant limitations, except that patented claim 3 does not explicitly recite that the “detecting air flow or accumulation” includes “measuring air flow or accumulation of air,” and the detecting limitation is in a dependent claim rather than the independent claim as now presented in the instant application, such that instant claims 4 and 5 have a different scope than patented claims 4 and 5. However, Aljuri OR Cooper teaches that it was known in the art of detecting collateral ventilation at the time of invention for determining whether collateral ventilation exists to comprise measuring air flow or air accumulation (i.e. volume) from an isolated lung compartment (Aljuri paras [0015], [0023], [0057-62]; Cooper para [0064]), such that modifying the patented detecting step to include specifically measuring air flow or accumulation of air would have been obvious to an artisan at the time of invention in view of Aljuri OR Cooper because this would provide the predictable result of being able to quantify the collateral ventilation for a more accurate assessment of disease state/likelihood of failure of LVR treatment, and including the modified dependent patented limitation in the independent patent claim to arrive at the combination of limitations in instant claims 4 and 5 would have been obvious to an artisan at the time of invention in order to more fully recite how the collateral ventilation is determined in the independent claim, thus providing more comprehensive claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronson et al. (US 2005/0288684 A1; hereinafter “Aronson”) in view of Aljuri et al. (US 2006/0264772 A1; hereinafter “Aljuri”) OR, in the alternative, since Aljuri was published less than a year before the effective filing date of the claimed invention and has an inventor in common with the instant application and thus could potentially be excluded as prior art, Cooper et al. (US 2002/0042565 A1; hereinafter “Cooper”). 
Regarding claim 1, Aronson discloses/teaches a method for treating a target lung compartment (Fig. 30; paras [0085] and [0089-90]), said method comprising: 
providing a catheter (catheter 322) having a flow restrictive component (intra-bronchial device 150c) (Fig. 30; where the device necessarily restricts flow because it occupies the bronchial lumen, and also wherein it is either inherent or would have been exceedingly obvious to an artisan at the time of invention that the device 150c in Fig. 30 is any of the flow restrictive devices as disclosed throughout Aronson, because this would provide the predictable results of being an intra-bronchial device disclosed/taught by Aronson as particularly suited to the use of Fig. 30, paras [0085] and [0089-90], particularly in view of the reference in para [0085] to plugging of the devices 150a-b and by inference 150c, which directs attention to Figs. 9-11 because they show devices with plugs) connected thereto (Fig. 30; “device 150c is still connected to catheter 322,” para [0085]); 
deploying the flow restrictive component while remaining connected to the catheter in an airway feeding the target lung compartment (Fig. 30 in view of Figs. 2-5; paras [0085] and [0089-90] in view of paras [0062-64], wherein it is either inherent or would have been exceedingly obvious to an artisan at the time of invention that the device 150c in Fig. 30 is the same type of balloon device as is shown to be deployed while remaining connected to the catheter as disclosed throughout Aronson, because this would provide the predictable result of being an intra-bronchial device disclosed/taught by Aronson as particularly suited to the use of Fig. 30, paras [0085] and [0089-90]), whereby the target lung compartment is isolated (Fig. 30; para [0089]); 
determining whether collateral ventilation exists in the target lung compartment while the flow restrictive element remains deployed in the airway (Fig. 30 also shows aspects of a collateral flow detection system, paras [0089-90]), wherein determining whether collateral ventilation exists comprises detecting air flow from the isolated target lung compartment through the catheter and flow restrictive component (air in the target region 320 may be monitored through catheter 322 by sniffing or sampling, para [0089]; where, in order for the air to be monitored through the catheter and in view of the structure of Fig. 30, the gas must flow from the lung compartment through flow restrictive component and then through the catheter); and 
detaching the flow restrictive component from the catheter to leave said component in place in the airway if no significant collateral ventilation present [e.g. after successful treatment(s) according to para [0090] to block flow of collateral flow paths, and wherein it also would have been obvious to an artisan at the time of invention to plug the device 150c so as to function per para [0011] if no collateral flow is initially detected, in order to achieve the emulated LVR benefits associated therewith (para [0011]) without administering unnecessary flow blocking treatments] (paras [0064], [0071] and [0090], particularly in view of the reference in para [0085] to plugging of the devices 150a-b, which directs attention to Figs. 9-11 because they show plugs, such that it would have been obvious for all of the devices 150a-c in Fig. 30 to be pluggable devices that are plugged e.g. as shown in Fig. 11,  in order to induce LVR-like therapy (para [0011]) when collateral flow is determined to be absent (either before or after blocking treatment), and particularly since subsequent treatment(s) are described in conjunction with “coupling of the catheter” in para [0090], which infers that the device was left in place after the first (presumably successful) reduction of collateral flow, e.g. as shown in Fig. 9). 
While it is noted that the remainder of the claim is a contingent limitation whose condition for performing does not/cannot occur when the significant collateral ventilation is not present (because it is the opposite, i.e. the presence of significant CV), see MPEP 2111.04.II, i.e. since Aronson already discloses/teaches the contingent limitation/step above, Aronson need not also disclose this alternative step in order for the method to be rejected, Aronson does disclose removing the catheter together with the flow restrictive component (para [0078]), though Arson is silent regarding the step being performed if significant collateral ventilation is determined to be present. However, Aronson does teach that it was known in the art at the time of invention that occlusion devices are not effective in the presence of collateral air flow (para [0014]), such that it would have been obvious to an artisan at the time of invention to remove the catheter together with the flow restrictive component if significant collateral ventilation is determined to be present, e.g. in the event that (any of) the treatment(s) to block flow of collateral flow paths of Aronson para [0090] was/are unsuccessful in reducing significant collateral ventilation, in order to remove an ineffective foreign object (i.e. catheter and  flow restrictive device) from the patient’s lungs, which could otherwise cause physiological issues.
Aronson is silent regarding wherein the determining whether collateral ventilation exists comprises measuring air flow or accumulation of air from the isolated target lung compartment through the catheter and flow restrictive component. However, Aljuri OR Cooper teaches that it was known in the art of detecting collateral ventilation at the time of invention for determining whether collateral ventilation exists to comprise measuring air flow or air accumulation (i.e. volume) from an isolated lung compartment through a catheter and flow restrictive component (Aljuri paras [0015], [0023], [0057-62]; Cooper para [0064]). Therefore, modifying the collateral ventilation detecting step of Aronson to include measuring air flow or accumulation of air from the isolated target lung compartment through the catheter and flow restrictive component would have been obvious to an artisan at the time of invention in view of Aljuri OR Cooper, in order to provide the predictable result of being able to quantify the collateral ventilation for a more accurate assessment of disease state/likelihood of failure of LVR treatment.
Regarding claim 4, Aronson in view of Aljuri OR Cooper teaches the method as in claim 1, wherein Aronson further teaches wherein the flow restrictive component (when using a pluggable device per Figs. 9-11 as discussed above regarding claim 1) allows a restrictive flow of air into and out of the isolated lung compartment after said component has been detached from the catheter (i.e. when the plug is out as shown in Fig. 9).
Regarding claim 5, Aronson in view of Aljuri OR Cooper teaches the method as in claim 1, wherein Aronson further teaches wherein the flow restrictive element (when using a pluggable device per Figs. 9-11 as discussed above regarding claim 1) fully occludes the flow of air into and out of the isolated lung compartment after said component has been detached from the catheter (i.e. when the plug is in as shown in Fig. 11 and the catheter detached as discussed above, e.g. after flow blocking treatment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference demonstrating that it was generally known in the lung assessment art at the time of invention to measure ventilation or velocity of air movement out of a lung compartment so as to assess level of disease: Kotmel et al. (US 2003/0051733 A1; para [0084]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785